Citation Nr: 0838999	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

In June 2007 the Board remanded the matter for additional 
development, including the provision to the veteran of a 
compensation and pension (C&P) examination.  The report of 
that examination, which was duly conducted in July 2008, has 
been associated with the claims file.


FINDING OF FACT

The veteran's current lung conditions, diagnosed as sleep 
apnea, chronic obstructive pulmonary disease and emphysema, 
are not related to a left pneumothorax, claimed exposure to 
Agent Orange, or any other incident of active military 
service.  


CONCLUSION OF LAW

A chronic lung disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a current left lung 
disorder, which he avers is related to an in-service 
pneumothorax or some other incident of active military 
service.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. § 
3.303(d).  In addition, some chronic diseases, including 
specified lung disorders, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case, with all reasonable doubt to be resolved 
in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service treatment records (STRs) confirm that the veteran was 
hospitalized in February 1964 for a left spontaneous 
pneumothorax.  Subsequent STRs dated in January 1965 document 
complaints of chest pain.  STRs dated in September 1965 
document treatment for "vomiting blood."  STRs dated in 
December 1965 document the veteran's complaints of a 
"rattling feeling in [his] chest."  Other STRs dating from 
1962 to December 1965 document complaints of cough, and 
treatment for colds/chest colds and flu.  Even so, no 
abnormality of the lungs/chest was documented during 
discharge examination, apart from the examiner's notation of 
a "congenital bifid anterior end of the right 4th rib."  In 
fact, the record contains no post-service medical evidence of 
any complaints of or treatment for shortness of breath prior 
to 1996; some 30 years after service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000)(holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  

VA and private treatment records document complaints of 
dyspnea, chest pain, and shortness of breath, and confirm 
current diagnoses of coronary artery disease, obstructive 
sleep apnea, and bilateral emphysema/chronic obstructive 
pulmonary disease.  There is no competent medical evidence, 
however, that links any of these disorders to service.

In July 2008 the veteran was accorded a C&P examination. 
 McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
reports that the claims file and medical records were 
reviewed pursuant to this examination.  During the 
examination the veteran complained of shortness of breath on 
mild exertion; however, the examiner notated that there was 
NO history of "non-angina chest pain."  The examiner stated 
that the veteran was on the ground for a short time at Long 
Ben Vietnam but there was no history of him entering 
defoliated areas or a history of direct spray or handling 
leaking Agent Orange drums.  The examiner noted that none of 
the lung conditions present are etiologically related to 
Agent Orange (dioxin) exposure and specifically that Agent 
Orange (per the medical literature) has no relationship to 
COPD.  The veteran was noted to have a history of spontaneous 
pneumothoras while on active duty and episodes of chest pain 
that, at one time in January 1965, were attributed to 
adhesions status post chest tube insertion.  The veteran's 
primary complaint is of dyspnea related to exertion and he is 
being treated with bronchodilators which are used for COPD 
treatment.  The veteran has a history of smoking and the 
relationship of COPD to smoking is well established in the 
literature.  He did smoke while on active duty and there is 
no indication in the SMR that he was ever advised to quit.  

Physical examination found normal heart sounds and no 
respiratory abnormalities.  Chest x-rays found no infiltrate 
or pneumothorax, but did show flattened hemidiaphragms 
"consistent with COPD" as well as biapical pleural 
thickening.  ECG was borderline.  Diagnoses were COPD and 
status post remote pneumothorax.  The examiner then opined as 
follows:

It is as likely as not that veterans 
complaints of dyspnea are due to COPD 
whose etiology is more likely than not 
to be due to smoking.  There is no 
evidence of COPD on x-ray during AD 
[active duty]. 
. . .
It is less likely than not that any of 
veterans COPD or spontaneoius [sic] 
pneumothorax is related to short term or 
chronic exposure to Agent Orange 
(dioxin) exposure since these conditions 
have not been identified by the 
Institute of Medicine or the DVA whose 
responsibility it is to monitor and 
identify the etiologic connection 
between Agent orange Exposure and 
clinically and pathologically identified 
conditions.  

The Board finds these opinions, which were based on personal 
examination of the veteran and extensive review of the claims 
file, and which included a detailed rationale for the 
examiner's several opinions, to be highly probative evidence 
against the veteran's claim.  

The veteran maintains that he has been short winded since 
service, but there is no competent medical evidence linking a 
current lung disorder to service.  The Board notes that no 
abnormalities were noted during the veteran's discharge 
examination.  Although the veteran contends that a friend 
remarked upon his short windedness while the veteran was 
performing farm work (hauling hay), the competent evidence of 
record does not show a link between a current lung condition 
and service.  Instead, his COPD has been linked to a lengthy 
history of smoking.  

The veteran's evidence also includes statements from two 
former military buddies who both opined that the veteran's 
current shortness of breath is related to his shortness of 
breath during service; however, as laypersons, neither the 
veteran nor his witnesses are competent to opine as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)(While the veteran is competent to testify as to his 
in-service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  The Board also notes that one of the veteran's 
witnesses mentioned that he used to tease the veteran during 
service about "having too much sex and smoking too many 
cigarettes."  Indeed, treatment records note the veteran's 
long history of cigarette smoking.  Private treatment records 
dated in February 2003 describe the veteran as a "one to two 
pack per day smoker for 48 years."  During an October 2005 
RO hearing the veteran admitted to smoking "about a half a 
pack to a pack" per day.  He also testified that he started 
smoking "back when [he] was about 11 years old."  This 
evidence supports the basis of the C&P examiner's opinion 
that the veteran's COPD stems from cigarette smoking.  
Consequently, service connection must be denied.  See 38 
C.F.R. § 3.300 (A disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service).  

The veteran also reports that he was administered medications 
by family members for shortness of breath following service.  
According to the veteran, his post-service medical care was 
provided by his now-deceased mother, whom he testified was an 
LPN; his sister, whom he testified is an RN; and his now 
deceased uncle, whom he testified was a medical doctor.  He 
testified that his mother and sister furnished him with 
inhalers, and that he has used inhalers since service.  
Unfortunately, he has presented no proof of said.  In this 
regard the Board notes that while the veteran submitted 
statements from military buddies regarding his in-services 
experiences, he did not provide corroborative evidence from 
relatives or anyone else as regards his post-service 
symptomatology.  The RO's letter of July 2007 indicated that 
he should submit statements discussing his disability 
symptoms from people who witnessed how they affected him.  
Moreover, even assuming, arguendo, the veracity of the 
veteran's unsubstantiated lay assertions (see Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994), there is no evidence 
linking the currently diagnosed conditions to service but 
rather COPD has been linked to smoking.  

The Board notes that the 2008 C&P examination report also 
included the comment "chest pain residuals are as likely as 
not to be due to residual adhesions which [developed] from 
the chest tube insertion;" however, earlier in his report 
the examiner had reported that there was no evidence of 
"non-angina" chest pain and that the chest pain referred to 
by the examiner was documented back in 1965.  The Board also 
notes that the examination report is plagued with 
typographical errors, which could account for the seeming 
inconsistency between the examiner's findings and the 
conclusion.  

As regards the veteran's claimed exposure to dioxins, the 
Board notes that neither pneumothorax, COPD, emphysema, sleep 
apnea or coronary artery disease is among the disorders 
listed at 3.309(e).  Accordingly, service connection under 
the presumptive provisions of 38 C.F.R. § 3.309(e) must be 
denied.

In short, while the veteran did undergo treatment for a 
pneumothorax during service, the record contains competent 
medical evidence which instructs that the veteran's shortness 
of breath and chest pain are related to heart disease and 
that his current COPD/emphysema are not related to service.  
Indeed, private examination in February 2003 returned a 
diagnosis of "chest discomfort suggesting angina with 
several risk factors for coronary artery disease and abnormal 
cardiac nuclear study," and VA treatment notes dated as 
recently as May 2008 advise that the veteran's shortness of 
breath, nausea, and chest pain stem from his nonservice-
connected coronary artery disease.  The record also contains 
highly probative medical evidence which instructs that the 
veteran's current pulmonary disorder (COPD) stems from the 
veteran's long history of cigarette smoking, which the 
veteran himself admits began prior to his entry into active 
military service.  As the weight of the probative evidence is 
against the veteran's claim, service connection for a lung 
disorder must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

Letters dated in December 2004 and July 2007 apprised the 
veteran of the information and evidence necessary to 
establish his claims for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  In the 2007 letter 
he was informed of how VA determines disability ratings and 
effective dates.  Although the 2007 letter was issued after 
the rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to her claims for service connection.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded a C&P examination; the report 
of which is of record.  To the extent that the examination 
did not consider whether diagnosed emphysema or sleep apnea 
are related to service, the Board finds that there is no 
error requiring a remand as there is no competent evidence of 
record suggesting that those conditions may be related to 
active service decades earlier.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a lung disorder is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


